DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1-54, 89-96 have been cancelled. Claims 55-88, 97-103 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 12/15/2020, 06/21/2021, 06/23/2021, 07/26/2021, 10/01/2021, 12/22/2021, and 03/15/2022. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claims 55-88, 97-99, 0101, and 0103 are objected to because of the following informalities:   
The term (s) “Video data stream” used in claim 55 should apparently be rewritten in a standard form such as --- A video data stream---.
The term (s) “Video data stream” used in claims 56-68 should apparently be rewritten in a standard form such as be --- The video data stream---.
The term (s) “Encoder” used in claim 69 should apparently be rewritten in a standard form such as --- An encoder---.
The term (s) “Encoder” used in claims 70-79 should apparently be rewritten in a standard form such as be --- The encoder---.
The term (s) “Decoder” used in claim 80 should apparently be rewritten in a standard form such as --- A decoder---.
The term (s) “Decoder” used in claims 81-87 should apparently be rewritten in a standard form such as be --- The decoder---.
The limitation “an picture area” recited in claim 83 apparently be --- a picture area----. 
The term (s) “Network device” used in claim 88 should apparently be rewritten in a standard form such as --- A network device---.
The term (s) “Method” used in claims 97 and 98 should apparently be rewritten in a standard form such as --- A method---.
The term (s) “Method” used in claim 99 should apparently be rewritten in a standard form such as be --- The method---.
The term (s) “Digital storage” used in claims 101 should apparently be rewritten in a standard form such as be --- A digital storage---.
The term (s) “Method” used in claim 103 should apparently be rewritten in a standard form such as be --- The method---.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers

The following is a quotation of pre-AIA  35 U.S.C. 112, 4th Paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 88, 100, and 101 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
	Claims 88 and 101 are dependent on canceled claims 54 and 1. Claim 100 also recites a non-transitory digital storage medium having a computer program stored thereon to perform the method according to any of claims 90 to 99, however, claims 90-96 have been canceled.  
	Claim 88 also recites “according to claim 54 and claim 55. It is improper multiple dependent claim(s) according to MPEP § 608.01(n) - ¶ 7.45 Improper Multiple Dependent Claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 55-68, 0101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claims 55-68 recite “A video data stream…” Under the policy of Broadest Reasonable Interpretation, "A video data stream” can be interpreted to be a signal per se because the Application defines “A video data stream” as a pure signal, which renders them not to be eligible subject matter.
The Examiner suggests changing “A video data stream” to “An Apparatus that processes a video data stream” and/or correcting the specification sections accordingly.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February23, 2010).

10.	Claim 101 is rejected under pre-AIA  35 U.S.C § 101 because the claimed inventions are directed to non-statutory subject matter as follow. 
	The first line of claim 101 recites "digital storage medium" which, given the broadest reasonable claim interpretation, covers forms of non-transitory tangible media and may include transitory propagating signals per se. Since certain signals or carrier waves may be used to store executable program instructions and the specification recites only non-limiting examples with regards to the definition of the term "storage medium" the claim is rejected as ineligible subject matter under 35 U.S.C. §101. 
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 55-88, 97-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0086328A1) (hereinafter Chen).
	Regarding claim 55, Chen discloses video data stream having encoded thereinto a sequence of pictures using temporal prediction (e.g. see abstract, paragraphs 0004, 0005, 0007: temporal motion vector prediction or temporal prediction) such that 
	a first set of one or more pictures are encoded into the video data stream with suspending temporal prediction at least within a first picture subarea (e.g. see paragraphs 0067, 0101, 0102: dividing frame or slice into multiple video blocks or sub-blocks) so as to form a set of one or more first random access points (e.g. see Fig. 7, paragraphs 0046-0049: a video coder may disable (e.g. suspend) the temporal motion vector prediction process based on whether the picture currently being coded is a random access picture; paragraphs 0096, 0097: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture), and 
	a second set of one or more pictures are encoded into the video data stream with suspending temporal prediction (e.g. see abstract, paragraph 0046: restrict or disable temporal motion vector prediction) within a second picture subarea (e.g. see paragraphs 0067, 0101, 0102: dividing frame or slice into multiple video blocks or sub-blocks) different from the first picture subarea as to form a set of one or more second random access points (e.g. see Fig. 7, paragraphs 0046-0049: a video coder may disable (e.g. suspend) the temporal motion vector prediction process based on whether the picture currently being coded is a random access picture; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207).
	Regarding claim 56, Chen discloses video data stream according to claim 55 wherein the first and the second subareas abut each other without overlap (e.g. see Figs. 6-7, paragraphs 0067, 0101, 0102: blocks or sub-blocks are not overlapped).
	Regarding claim 57, Chen discloses video data stream according to claim 56 wherein the first and the second subareas form an overlap-free and gapless partitioning of the sequence of pictures which is signaled in the video data stream (e.g. see Figs. 6-7, paragraphs 0067, 0101, 0102: blocks or sub-blocks are not overlapped).
	Regarding claim 58, Video data stream according to claim 57 wherein the first set of one or more pictures are encoded into the video data stream with suspending temporal prediction over the picture’s area completely so as to form a set of one or more picture- wise random access points (e.g. see Fig. 7, paragraphs 0046-0049: a video coder may disable (e.g. suspend) the temporal motion vector prediction process based on whether the picture currently being coded is a random access picture; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207).
	Regarding claim 59, Chen discloses video data stream according to claim 55, wherein the second set of one or more pictures are encoded into the video data stream with suspending within the second picture subarea a spatial coding dependency on a spatial portion external to the second picture subarea (e.g. see paragraphs 0098, 0101, 0108: remove or reduce spatial prediction or redundancy).
	Regarding claim 60, Chen discloses video data stream according to claim 55, further comprising a signalization indicating the second set of one or more pictures (e.g. Figs. 5-7, see paragraphs 0033, 0075, 0098).
	Regarding claim 61, Chen discloses video data stream according to claim 60, wherein the signalization indicates the second set of one or more pictures at least partially via a picture type signalization of the video data stream which distinguishes between picture-wise random access points and subarea-specific random access points (e.g. see paragraphs 0046, 0121, 0145: random access picture types and the type of picture; Figs. 5-7).
	Regarding claim 62, Chen discloses video data stream according to claim 61, wherein the signalization indicates the second set of one or more pictures by the picture type signalization of the video data stream indicating the second set of one or more pictures to be subarea- specific random access points and further associating the second set of one or more pictures to the second picture subarea (e.g. see paragraphs 0046, 0121, 0145: random access picture types and the type of picture; Figs. 5-7).
	Regarding claim 63, Chen discloses video data stream according to claim 61, wherein the picture type signalization of the video data stream as comprised by NAL unit headers of the video data stream (e.g. see Figs. 5-7, paragraphs 0159, 0178: NAL units; also see paragraphs 0183, 0185).
	Regarding claim 64, Chen discloses video data stream according to claim 55, further comprising a further signalization indicating for the sequence of pictures whether the pictures are encoded into the video data stream in a manner so that temporal prediction of the second picture subarea is restricted to not, or allowed to, reach-out to a picture area of the pictures lying outside the second picture subarea (e.g. see Fig. 7, paragraphs 0046-0049; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207).
	Regarding claim 65, Chen discloses video data stream according to claim 55, wherein pictures between one of the second set of one or more pictures and a, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), following one of the first set of one or more pictures are encoded into the video data stream with restricting temporal prediction within the second picture subarea in a manner so as to not refer to a picture area of reference pictures external to the second picture subarea (e.g. see Fig. 7, paragraphs 0046-0049; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207).
	Regarding claim 66, Chen discloses video data stream according to claim 55, wherein pictures between one of the second set of one or more pictures and a, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), following one of the first set of one or more pictures are encoded into the video data stream with restricting temporal prediction within the second picture subarea in a manner so as to not refer to reference pictures upstream, in decoding order, relative to the one of the second set of one or more pictures (e.g. see Fig. 7, paragraphs 0046-0049; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207).
	Regarding claim 67, Chen discloses video data stream according to claim 65, wherein the pictures between the one of the second set of one or more pictures and a, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), following one of the first set of one or more pictures are encoded into the video data stream with restricting temporal prediction within the picture area outside the second picture subarea in a manner (e.g. see Fig. 7, paragraphs 0046-0049; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207) so as to not refer to the second picture subarea of reference pictures which belong to any of the pictures between the one of the second set of one or more pictures and the, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165; Figs. 5-7), following one of the first set of one or more pictures and the one of the second set of one or more pictures, respectively (e.g. see Figs. 5-7).
	Regarding claim 68, Chen discloses video data stream according to claim 65, wherein the pictures between the one of the second set of one or more pictures and a, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), following one of the first set of one or more pictures are encoded into the video data stream using temporal prediction within the picture area outside the second picture subarea which, at least partially, refers to the second picture subarea of reference pictures which belong to any of the pictures between the one of the second set of one or more pictures and the, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), following one of the first set of one or more pictures and the one of the second set of one or more pictures, respectively, and pictures following, in terms of a decoding order (e.g. see paragraphs 0028, 0033, 0162: coding/decoding order; also see paragraphs 0163-0165), the following one of the first set of one or more pictures are encoded into the video data stream with restricting temporal prediction (e.g. see Fig. 7, paragraphs 0046-0049; paragraphs 0096, 0097, 0145: video decoder 30 may automatically disable the temporal motion vector prediction process when the picture being coded is a random access picture; also see Figs. 8-9, paragraphs 0191, 0197, 0207) within the picture area outside the second picture subarea so as to not refer to the second picture subarea of, in terms of a decoding order (e.g. see paragraphs 0179-0181: decoding order), preceding reference pictures which belong to any of the following one of the first set of one or more pictures and the pictures following the following one of the first set of one or more pictures (e.g. see Figs. 5-7).
	Regarding claim 69, this claim is encoder claim of a video data stream version as applied to claim 1 above, wherein the encoder performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
Regarding claim 70, it contains the limitations of claims 56 and 69, and is analyzed as previously discussed with respect to those claims.
Regarding claim 71, it contains the limitations of claims 57 and 70, and is analyzed as previously discussed with respect to those claims.
Regarding claim 72, it contains the limitations of claims 58 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 73, it contains the limitations of claims 59 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 74, it contains the limitations of claims 60 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 75, it contains the limitations of claims 64 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 76, it contains the limitations of claims 55 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 77, it contains the limitations of claims 66 and 69, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 78, it contains the limitations of claims 67 and 76, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 79, it contains the limitations of claims 68 and 76, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 80, this claim is decoder claim of a video data stream version as applied to claim 1 above, wherein the decoder performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 81, it contains the limitations of claims 64 and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 82, Chen discloses decoder according to claim 81, configured to stop the preliminary restriction upon encountering one of set of first random access points (e.g. see abstract, Fig. 7, paragraphs 0046-0049: restrict or disable (e.g. suspend) the temporal motion vector prediction process; paragraphs 0096, 0097).
	Regarding claim 83, it contains the limitations of claims 69 and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 84, it contains the limitations of claims 56, 65, and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 85, it contains the limitations of claims 57 and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 86, it contains the limitations of claims 58 and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 87, it contains the limitations of claims 55 and 80, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 88, this claim is network device claim of a video data stream version as applied to claim 55 above, wherein the network device performs the same limitations cited in claim 55, the rejections of which are incorporated herein.
	Regarding claim 97, this claim is method for encoding claim of a video data stream version as applied to claim 55 above, wherein the method performs the same limitations cited in claim 55, the rejections of which are incorporated herein.
	Regarding claim 98, this claim is method for decoding claim of a video data stream version as applied to claim 55 above, wherein the method performs the same limitations cited in claim 55, the rejections of which are incorporated herein.	Regarding claim 99, it contains the limitations of claims 55, 58-59, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 100, this claim is a non-transitory digital storage claim of a video data stream version as applied to claims 97- 99 above, wherein the non-transitory digital storage medium performs the same limitations cited in claims 97- 99, the rejections of which are incorporated herein. Furthermore, Chen discloses a computer-readable medium (see Fig. 1, paragraphs 0051-0053).
	Regarding claim 101, this claim is a digital storage medium claim of a video data stream version as applied to claim 55 above, wherein the digital storage medium performs the same limitations cited in claim 55, the rejections of which are incorporated herein. Furthermore, Chen discloses a computer-readable medium and data storage (see Fig. 1, paragraphs 0051-0053).
	Regarding claim 102, this claim is a method for decoding claim of a decoder version as applied to claim 80 above, wherein the method performs the same limitations cited in claim 80, the rejections of which are incorporated herein. 
	Regarding claim 103, Chen discloses method according to claim 102, wherein the picture is coded into the data stream in units of tiles, into which the picture is sub-divided (e.g. see paragraphs 0064, 0065: dividing frame or picture into the blocks or units), without spatial coding inter- dependencies across boundaries of the tiles and by use of a coding order which traverses each tile before a next tile in a raster scan tile order (e.g. see paragraph 0073: scan order).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486